Filed 8/10/15 P. v. Lavan CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B260394

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. 4PR06508)
         v.

TONY TERRELL LAVAN,

         Defendant and Appellant.




                   APPEAL from an order of the Superior Court of Los Angeles County,
Donald S. Kennedy, Judge. Affirmed.


                   Joy A. Maulitz, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.




                                   _______________________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       In January 2012 Tony Terrell Lavan was sentenced to state prison following his
conviction of transporting or selling marijuana in violation of Health and Safety Code
section 11360, subdivision (a). On October 11, 2012 Lavan was released from custody
and placed on post-release community supervision (PRCS), a form of parole supervised
by the probation department (Pen. Code, § 3451). The conditions of Lavan’s PRCS
included that he obey all laws and not own, use or have access to a weapon or any
instrument or device that a reasonable person would believe could be used as a weapon.
       On the morning of September 21, 2014 Lavan resided at the Figueroa House, a
transitional living center in Los Angeles. Lavan demanded the attention of a staff
member and reacted angrily when the staff member told him she was busy helping
another resident. After arguing with a staff member and a fellow resident, Lavan left the
facility for the parking lot and retrieved a crow bar from his car. Lavan returned to the
facility and began hitting the floor with the crow bar while angrily looking at staff
members and residents. Someone called the police, but Lavan left before the officers
arrived. He was subsequently arrested for violating the conditions of his PRCS.
       On September 25, 2014, the probation department filed a petition for revocation of
PRCS, alleging Lavan had failed to comply with the conditions of his release. The trial
court preliminarily revoked Lavan’s PRCS and scheduled a hearing. Prior to the hearing,
the trial court granted Lavan’s motion to represent himself. (See Faretta v. California
(1975) 422 U.S. 806, 835-836 [45 L.Ed.2d 562, 95 S.Ct. 2525].)
       At the probation revocation hearing on October 29, 2014 Lavan admitted the
allegations in the petition. The trial court found that Lavan had violated the conditions of
his PRCS by making threats and using a crow bar in a threatening manner. The court
revoked and restored Lavan’s PRCS on the same conditions and sentenced him to 180
days in county jail, with 74 days of presentence custody credit. On November 14, 2014
Lavan filed a notice of appeal.


                                             2
                                     DISCUSSION


      We appointed counsel to represent Lavan on appeal. After examination of the
record, counsel filed an opening brief raising no issues. On April 27, 2015, we advised
Lavan he had 30 days within which to submit any contentions or issues he wanted us to
consider. We have received no response.
      We have examined the entire record and are satisfied that Lavan’s attorney on
appeal has fully complied with the responsibilities of counsel and no arguable issue
exists. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d
756]; People v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d
436, 441.)


                                     DISPOSITION


      The order is affirmed.




             SEGAL, J.


We concur:




             PERLUSS, P. J.




             ZELON, J.




                                            3